TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 29, 2019



                                       NO. 03-18-00662-CV


                 Lantana Ridge Property Owners Association, Inc., Appellant

                                                  v.

                SJWTX, Inc. d/b/a Canyon Lake Water Service Co., Appellee




      APPEAL FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on September 30, 2018.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.